Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Whitney C. Fields on 12 March 2021.
The application has been amended as follows:

CLAIMS
1. (Currently amended) A method for reversing, alleviating, or inhibiting the progress of 2O3) and the at least one retinoid is a retinoic acid. 

12. (Currently amended) A method for reversing, alleviating, or inhibiting the progress of 2O3) and the at least one retinoid is a retinoic acid.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims recite a method for reversing, alleviating, or inhibiting the progress of acute myeloid leukemia (AML) driven by mutation of the NPM-1 gene in a subject having a normal karyotype who is in need of treatment. The claims require that the subject have a normal karyotype and a subtype of AML with NPM-1 gene mutation. The method requires the steps of administering to this subject a therapeutically effective amount of at least one arsenic compound, which is arsenic trioxide, and a therapeutically effective amount of at least one retinoid, which is retinoic acid.  The therapeutically effective amount of the at least one arsenic compound, which is arsenic trioxide, provides a serum concentration of 0.1 µM to 1 µM. The therapeutically effective amount of the at least one retinoid, which is retinoic acid, provides a serum concentration of 0.3 µM to 1 µM. Claim 1 requires the subject to have not received chemotherapy prior to the administering step. This has been interpreted as the patient receiving the arsenic trioxide and retinoic acid as a first line treatment (e.g. it is not being used to induce remission when a first line treatment such as Ara-C has previously failed; the subject is naive). This has also been interpreted as no other chemotherapy being previously administered in the subject’s current treatment regimen (e.g. treatment with arsenic trioxide + retinoic acid in conjunction with Ara-C). Claim 12 requires the at least one arsenic compound, which is arsenic trioxide, and the at least one retinoid, which is retinoic acid, to be administered without any other chemotherapeutic agent. This has been interpreted as the combination of arsenic trioxide and retinoic acid as being administered alone. The closest prior art is Shen (2004), who examined 61 successive cases of newly diagnosed APL without prior exposure to any anti-leukemic therapy (i.e. naïve subjects; pg. 5329).  Twenty-one of these patients received the combination of all trans-retinoic acid (ATRA) and arsenic trioxide. While APL is a subtype of AML, the difference between the claims of the instant application and Shen is APL is characterized by the t(15;17)(q22;q21) chromosome translocation (i.e. the karyotype of Shen’s patients is not normal). Shen does not teach performing genetic profiling to determine whether the NPM-1 mutation was present. Shen does not teach or recognize serum concentrations of 0.1 µM arsenic + 0.3 µM retinoic acid, or 1 µM arsenic + 1 µM retinoic acid, as inducing apoptosis and growth inhibition in AML cells having the NPM mutation as observed by Applicant (Specification-Figures 1B + 1C). Shen does not teach or recognize arsenic trioxide + retinoic acid treatment to decreased bone marrow blasts in AML patients having the NPM-1 mutation as observed by Applicant (Specification-Figure 1 E). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 12, 15 and 16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619               

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619